Citation Nr: 1311743	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  08-00 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for numbness of the arms and legs, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from February 1968 to October 1970, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which, in pertinent part, denied the Veteran's claim for service connection for numbness in the legs and arms.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through March 2012; such records were considered in the April 2012 supplemental statement of the case (SSOC).

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 RO (Travel Board) hearing.  A hearing transcript has been associated the claims file.

The Board remanded the instant claim in August 2010.


FINDINGS OF FACT

1.  Without good cause, the Veteran failed to report for a VA examination scheduled for the purpose of determining the etiology of his claimed disability.

2.  The Veteran does not have a current disability characterized by numbness of the arms and legs.






CONCLUSION OF LAW

The criteria for service connection for numbness of the arms and legs have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.655 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.            § 3.159(b)(1); Quartuccio, at 187.  Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claim.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the VA outpatient treatment records, Social Security Administration (SSA) records, various private treatment records and the various VA examination reports.  Although a VA examination was scheduled to occur in December 2010, the Veteran failed to report for the scheduled examination and has not shown good cause for such failure to report for this examination.  The Board also notes that neither the Veteran nor his representative have requested that this examination be rescheduled or alleged that the Veteran did not receive notification of this examination.  In addition, an October 2010 letter informed the Veteran that failure to report for a scheduled VA examination may have adverse consequences, including the possible denial of his claim. 

The Court has held that "[t]he duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Where entitlement to a benefit cannot be established or confirmed without a current VA examination and the Veteran fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b).  In view of the foregoing, the Board concludes that there is no duty to attempt to provide another examination or medical opinion.  And, as VA has fulfilled the duty to notify and assist to the extent possible, the Board can consider the merits of this appeal without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the Board finds there has been substantial compliance with its August 2010 remand directives. 

The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the Appeals Management Center (AMC) obtained the Veteran's updated VA treatment records and scheduled him for a medical examination, which the Veteran did not attend.  A SSOC was issued in April 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). Therefore, in light of the foregoing, the Board will proceed to review and decide the claim. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected. 

II. Relevant Statutes and Regulations

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.309(a).  In general, service connection requires a claimant to satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(b).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Relevant to this claim, extremity numbness is not among the list of chronic disease listed within 38 C.F.R. § 3.309(a).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.  Effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

Service connection for a disability claimed as due to herbicide exposure may also be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Numbness in the Arms and Legs

The Veteran contends that the numbness in his extremities is attributable to his exposure to Agent Orange while serving in Vietnam.

A January 1968 service entrance and an August 1970 service discharge examination were negative for any relevant abnormalities; the Veteran denied neuritis in an August 1970 Report of Medical History (RMH).  The remaining service treatment records were negative for complaints, treatments or diagnoses related to extremity numbness.

VA examinations conducted in June 1970, December 1998, July 2004 and November 2005 were negative for complaints, findings or diagnoses related to numbness in the arms and legs.

During an April 2010 hearing, the Veteran testified that he was borderline diabetic and that he experienced numbness and occasional tingling in his extremities.  He had experienced these symptoms for three or four years and no doctor had suggested that these symptoms were the result of his in-service exposure to herbicides.

The remaining post-service VA outpatient treatment records and private treatment records are negative for complaints, findings or diagnoses related to numbness in the arms and legs.

The Board notes that service connection requires evidence that establishes that a Veteran currently has the disability for which service connection is sought.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress specifically limits service connection for disease or injury to cases where such incidents have resulted in a disability.  In addition, and as noted above, as the Veteran failed to report for VA examination scheduled in connection with this claim, it will be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a)-(b).  In this instance, the more competent and probative clinical evidence reflects that the Veteran does not have a disability manifested by numbness in the arms and legs.

The Board must also consider whether, as a layperson, the Veteran is competent to render a diagnosis on this matter.  See Jandreau, supra.  Lay reports are competent to establish the presence of symptomatology and may provide sufficient support for a claim of service connection.  See Layno, supra.  However, competence and credibility are different matters.  In this regard, whether the Veteran has a disability manifested by numbness in the arms and legs and whether it is related to service requires specialized training for a determination as to its causation, and is therefore not the province of lay opinion.  The Veteran's assertion that he has a disability manifested by numbness in the arms and legs and that is the result of his in-service exposure to herbicides is not probative.  In this regard, a skilled clinical professional has greater knowledge.  The more probative evidence in this case establishes that the Veteran did not have a disability manifested by numbness in the arms and legs. The Board observes that the Veteran has not identified or produced any acceptable evidence, medical or lay, that tends to show a current disability definitively diagnosed disability manifested by numbness in the arms and legs. 

In this regard, the Board points out that veterans are entitled to VA compensation if they develop a disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110.  In this case, however, there is no definitive or reliable evidence of a disability manifested by numbness in the arms and legs.  The Board thus determines that service connection for numbness in the arms and legs is not in order.  This conclusion is based on clinical findings of record demonstrating that there is no current disability for which service connection is warranted.  Therefore, service connection for numbness in the arms and legs must be denied. 

In sum, service connection for numbness in the arms and legs must be denied on the basis that there is no showing of current disability for VA purposes.  In the absence of a current disability, there can be no valid claim.  See Brammer, supra.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 









(CONTINUED ON NEXT PAGE)

ORDER

Service connection for numbness of the arms and legs, to include as due to herbicide exposure, is denied.




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


